 



EXHIBIT 10.1
SECOND AMENDMENT TO LEASE
     This Second Amendment to Lease (“Amendment”) is entered into this 26th day
of May, 2006 by and between Brass Creekside, L.P., successor in interest to LM
Venture, L.L.C., as “Landlord”, and Emulex Design & Manufacturing Corporation, a
Delaware Corporation, as “Tenant”:
WITNESSETH:
     WHEREAS, by that certain Real Estate Lease (Multiple Tenant Building) dated
September 12, 2000 (“Initial Lease”), as amended by that certain First Amendment
to lease dated February 8, 2001 (as amended, the “Lease”), Landlord leases to
Emulex Corporation, a California corporation (“Initial Tenant”), approximately
23,587 square feet of office space located at 1921 Corporate Center Circle,
Suite 3B (the “Existing Premises"), The Creekside Business Park, in the city of
Longmont, Boulder County, Colorado; referenced being heremade to said Lease for
all pertinent purposes;
     WHEREAS, Initial Tenant assigned its interest in the Lease to Tenant
pursuant to the terms and conditions of that certain Assignment and Assumption
of Lease dated as of May 26, 2006; and
     WHEREAS, Landlord and Tenant desire to amend the Lease.
     NOW, THEREFORE, in consideration of the promises and the mutual benefits to
accrue to Landlord and Tenant under and by virtue to this Amendment, Landlord
and Tenant hereby amend the Lease as follows:

      A.   Section 1.12— Rent and Other Charges Payable by Tenant — Effective
June 15, 2006, Monthly Base Rent under the Lease shall be as follows:

      Monthly Period   Monthly Base Rental 6/15/06 — 10/14/06   $0.00 10/15/06 —
10/31/06   $11,610.09 11/1/06 — 5/31/07   $21,171.33 6/1/07 — 6/30/07 *  
$21,445.07 7/1/07 — 5/31/08   $22,133.67 6/1/08 — 6/30/08 *   $22,646.92 7/1/08
— 5/31/09   $23,096.00 6/1/09 — 6/30/09 *   $23,609.24 7/1/09 — 5/31/10  
$24,058.33 6/1/10 — 6/30/10 *   $24,571.58 7/1/10 — 9/30/11   $25,020.67 10/1/11
— 10/14/11   $11,676.31

 



--------------------------------------------------------------------------------



 



  •   June rent is blended, with the first 14 days of the month being allocated
rent at the previously applicable rental rate, and the final 16 days of the
month being allocated rent at the increased rental rate.

  B.   Section 1.04 — Premises — Effective June 15, 2006, Tenant’s premises
shall consist of approximately 23,096 square feet. Tenant agrees that such
change in the square footage of the premises shall not be retroactive to the
effective commencement date of this amendment and in any event shall not warrant
any rental credits, abatements or refunds of base rent or other charges payable
by Tenant for any difference in square footage.     C.   Section 1.01 — Lease
Term — The term of the Lease is hereby extended for an additional sixty-four
(64) month period, expiring October 14, 2011.     D.   Landlord’s Work —
Pursuant to a schedule approved by Tenant, Landlord shall cause the entire
Existing Premises to be recarpeted and repainted. The carpeting shall have the
following specifications: Manufacturer — Shaw; Style — Evolution 50913; Color —
Exotic Sea Salt 13315. Tenant shall choose paint color from samples provided by
Landlord to Tenant on May 11, 2006. Landlord shall be responsible for the
moving, of Tenant’s furniture, fixtures and personal property common to office
environments that is required in order to permit Landlord to perform its carpet
installation and painting required by this Paragraph C. Tenant shall prepare all
furniture and fixtures for such move by securing all loose items and removing
all files or paperwork as necessary. In addition, Tenant will need to unplug and
secure any electronic equipment which shall include servers, computers and
monitors (if applicable). All work to be performed by Landlord pursuant to this
Paragraph C shall be referred to herein as the “Landlord’s Work.”        
Landlord shall cause the Landlord’s Work to be completed by no later than
December 31, 2006. To minimize disruption caused by the performance of
Landlord’s Work, Landlord shall cause the Landlord’s Work to be performed on
weekends, holidays and after Tenant’s regular business hours. The cost of
Landlord’s Work shall be at Landlord’s sole cost and expense, without
reimbursement by Tenant.     E.   Renewal Option —         Tenant shall have the
right to renew and extend this Lease with respect to the Leased Premises then
subject to this Lease for the Renewal Term(s) upon and subject to the following
terms and conditions:         1. Tenant may renew the Term of this Lease for one
(1) additional five (5) year period (the “Renewal Term”). The Renewal Term shall
commence immediately upon the expiration of the original Term if Tenant shall
give written notice to Landlord of its exercise of its renewal option no later
than one hundred and eighty days (180) prior to the expiration of the Term. If
Tenant does not

 



--------------------------------------------------------------------------------



 



      timely exercise its Renewal Option, then Tenant shall have no further
right to extend the Term.         2. The exercise by Tenant of the renewal
option granted hereinabove must be made, if at all, by written notice executed
by Tenant and delivered to Landlord on or before the date set forth hereinabove.
Once Tenant shall exercise the renewal option, Tenant may not thereafter revoke
such exercise. Tenant shall not have the right to exercise the renewal option at
a time Tenant is in default (after the giving of written notice and the
expiration of the applicable cure period) under this Lease. Tenant’s failure to
timely exercise the renewal option shall conclusively be deemed to be an
election against exercising its renewal option.         3. Tenant will accept
the Leased Premises in its then “as-is” condition at the commencement of the
Renewal Term and Landlord shall have no obligation to make any further
improvements or alterations to the Leased Premises.         4. The annual Base
Rent for the Renewal Term shall be at ninety-five percent (95%) of the Fair
Market Rental (hereafter defined).         5. As used in this Amendment, “Fair
Market Rental” shall mean the base or minimum rental rate per square foot of
rentable area per year for a nonrenewal arms’ length lease of comparable
premises in a comparable project in the Longmont/Boulder, Colorado market (the
“Comparison Market”), after giving consideration to all factors that would be
considered relevant by a commercial real estate broker, including without
limitation (i) the size, location within the building and configuration of the
premises, (ii) the amenities of the project in which the building containing the
leased premises is located, (iii) the improvements of the premises and the class
/ quality of the Project, (iv) rental abatement, moving allowances and other
monetary inducements being offered to tenants in the Comparison Market,
(v) tenant improvement allowances and other construction obligations to be
performed or otherwise funded by landlord. Landlord and Tenant shall negotiate
in good faith to determine the Fair Market Rental after Landlord receives notice
of Tenant’s exercise of its right to extend the term pursuant to this
Paragraph E. In the event that Landlord and Tenant have not determined the Fair
Market Rent by the commencement date of the Renewal Term, then Tenant shall pay
the Base Rent payable under this Lease for the Renewal Term until such time as
the base rent for the Renewal Term has been determined. No later than fifteen
(15) days after such determination, either Tenant shall pay to Landlord, or
Landlord shall refund to Tenant, as may be applicable, the difference between
the base rent paid by Tenant for the Renewal Term and the actual rent for the
Renewal Term, determined in accordance with this paragraph.     F.   Termination
Right — At any time prior to December 14, 2008, Tenant may elect to terminate
the Lease effective as of June 14, 2009 (“Termination Date”) by the delivery of
written notice of such termination to Landlord. On or before the

 



--------------------------------------------------------------------------------



 



      Termination Date, Tenant shall pay to Landlord the unamortized balance
(amortized on a straight-line basis over the five-year term of this Amendment)
of leasing commissions actually paid by Landlord to both Landlord and Tenant
Brokers (which commissions shall be (i) to Tenant’s broker, 4% of aggregate
triple net base rental amounts for only the 64-month extension of the term
pursuant to this Amendment and (ii) to Landlord’s broker, 2% of aggregate triple
net base rental amounts for only the 64-month extension of the term pursuant to
this Amendment) involved in procuring this Amendment and the unamortized balance
of the cost of Landlord’s Work. Upon Tenant’s request, Landlord shall promptly
provide Tenant with reasonable evidence and documentation regarding such costs
(including without limitation proof of payment and a copy of commission
agreements). Provided that Tenant has exercised its termination right pursuant
to this Paragraph, on the Termination Date, the Lease shall terminate and
Landlord and Tenant shall have no further obligations to each other with respect
to obligations first accruing, occurring or arising after the Termination Date.
Notwithstanding the above, within 30 days after the completion of the Tenant
Improvements, Landlord shall provide Tenant only the applicable leasing costs
associated with Tenant’s extension which relate to commissions paid or payable
and Tenant Improvements paid or payable.     G.   Satellite / Microwave -      
  Landlord shall grant Tenant the right to install on the Building, Satellite
and/or Microwave Antennae(s) for the reception and transmission of
electromagnetic signals. Tenant shall be responsible for the cost of
installation, maintenance and removal of such equipment including all applicable
repairs to the roof membrane caused by Tenant’s use and installation or removal
of such rooftop equipment. Landlord shall have the right to approve the
location, method of installation, size and shielding requirements. Landlord’s
approval shall not be unreasonably withheld, or delayed. Such use shall be
subject to all required government approvals and shall not interfere with
Building systems and/or any existing Tenant rooftop communications equipment.
Landlord shall cause all parties installing rooftop communications equipment
after Tenant’s installation thereof to install, calibrate and otherwise use such
equipment in such a manner so that it does not cause any interference with
Tenant’s rooftop communications equipment.     H.   Miscellaneous

  1.   Tenant and Landlord hereby confirm and ratify all of the terms and
conditions of the Lease, except as modified above, and each affirms to the other
that neither has any claims, notices of breaches or rights of set-off against
the other and that in the event they do, they hereby knowingly waive any such
claim, breach or right of set-off. All modifications shall be as of June 15,
2006.

 



--------------------------------------------------------------------------------



 



  2.   This agreement is made knowingly and with due consultation with such
advisors, counselors and consultants as Tenant and Landlord shall each find
necessary.     3.   If the same are out of compliance and if required by
governmental authority, Landlord shall cause the Common Areas to comply with all
applicable laws, codes, regulations and legal requirements, including without
limitation the Americans with Disabilities Act and related state and local
regulations (collectively, “Applicable Laws”), as the same may change from time
to time. The cost of such compliance shall constitute Common Area Costs. If
Common Area Costs constitute capital expenses or improvements (as determined
pursuant to GAAP), then, such capital expenses or improvements shall be
amortized over their useful life with an interest factor equal to the prime rate
published from time to time by the Wall Street Journal plus one percent (1%).
If, as of the Commencement Date, any condition in the Common Areas failed to
comply with Applicable Laws in effect as of the Commencement Date, then the
costs incurred to cure such condition shall be at Landlord’s sole cost and
expense. Both Tenant and Landlord represent and warrant to the other that, as of
the date of this amendment, neither party has knowledge that the Common Areas
fail to comply with Applicable Laws. Landlord shall replace up to 12, at its
sole cost and expense, damaged or discolored ceiling tiles in the Existing
Premises with ceiling tiles of the same size, color, texture and pattern.     4.
  Landlord represents and warrants to Tenant that Landlord has obtained all
consents (including without limitation lender consents) required as a condition
to Landlord’s execution of this Amendment and performance of its obligations
under the Lease, as amended by this Amendment. Landlord further represents and
warrants to Tenant that Landlord’s execution of this Amendment shall not
constitute a breach under any agreement to which Landlord is a party.     5.  
Except as amended by this Amendment, the Lease shall remain in full force and
effect in accordance with its items and provisions. Unless otherwise defined in
this Amendment, all defined terms used in this Amendment shall have the same
meaning as attributed to such terms in the Lease.

     Tenant and Landlord confirm and ratify all of the terms and conditions of
the Lease, except as modified by this Amendment. To the best of Tenant’s
knowledge, without inquiry or investigation, (i) Landlord is not in default in
the performance of its obligations under the Lease, and (ii) no condition
currently exists which, with the giving of notice and the expiration of time,
would constitute a default by Landlord under the Lease. To the best of
Landlord’s knowledge, without inquiry or investigation, (i) Tenant is not in
default in the performance of its obligations under the Lease, and (ii) no
condition currently exists which, with the giving of notice and the expiration
of time, would constitute a default by Tenant under the Lease.

 



--------------------------------------------------------------------------------



 



[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties herein have hereunto set their hands the
day and year first above written.

                  Emulex Design & Manufacturing
Corporation, a Delaware Corporation   Brass Creekside, L.P.
 
               
By:
  /s/ James McCluney       By:   /s/ James Stewart
 
               
 
               
Its:
  President and COO       Its:   Agent
 
               
 
               
Date
  May 25, 2006       Date   June 2, 2006
 
               

 